DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per claims 1 and 6-7, the prior art of record, specifically Ota (US 20170277257) teaches a sound outputting apparatus (Abstract), comprising an image generating section generating an image (Figure 4, #400), of an augmented reality space (paragraphs 0024-0026) or a mixed reality space, which includes a part of an image that a virtual reality space occupies and a part which an image of a real space obtained through photographing by a camera (#510) which photographs a circumference that a user occupies, and which is displayed on a display section of a head-mounted display (paragraphs 0002-0003; 0024; 0029).
However, none of the prior art cited alone or in combination provides the motivation to teach a synthetic sound generating section synthesizing a sound of the virtual reality space, and a sound of a real space in the circumference of the user with respect to each other in a balance between a volume of the virtual reality space and the real space in response to whether a line of sight of the user faces the part of the image of the virtual reality space within the image of the augmented reality space or the mixed reality space occupies, or faces the part of the image that the real space occupies to generate a synthetic sound; and the sound of the virtual reality space is a sound which is stored sound data or a received sound stream represents and includes a background music and a sound of a character in the virtual reality space controlled by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622